Citation Nr: 0804977	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  06-05 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to disability pension benefits while imprisoned.


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
February1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 decision to suspend 
benefits from the Winston-Salem, North Carolina Regional 
Office of the Department of Veteran Affairs (VA).

The Board also notes that the veteran was scheduled for a 
hearing to be held before a Member of the Board in 
Washington, DC, in October 2006.  However, the veteran failed 
to appear for the hearing due to his incarceration.  His 
request for a hearing before a Member of the Board is 
therefore considered withdrawn.  38 C.F.R. § 20.702(d).

The veteran was represented by the National Association 
Foundation For Black Veteran's, Inc.  However, the service 
organization revoked their power of attorney in February 2006 
and withdrew their representation.

In the February 2008 VA Form 9, the veteran has raised the 
issue of entitlement to a waiver for the overpayment of 
benefits.  This matter is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  In February 2005, the RO was notified that the veteran 
had been incarcerated since August 2004.  The veteran is 
scheduled to be released in January 2016.

2.  In May 2005, the RO informed the veteran that payment of 
his pension benefits would be discontinued in sixty days due 
to his incarceration.

3.  The veteran was not legally entitled to the receipt of 
non-service-connected pension benefits between the sixty-
first day of his incarceration after conviction and during 
the duration of sentence.




CONCLUSION OF LAW

Suspension of the payment of the veteran's non-service-
connected pension benefits due to his incarceration was 
proper.  38 U.S.C.A. §§ 1505, 5107 (West 1991); 38 C.F.R. § 
3.666 (1999); Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide; and must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. 
§ 3.159(b)(1).  Any error in VCAA notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflect that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued a VCAA letter 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
July 2005.  While this letter was issued subsequent to the 
RO's decision to suspend benefits, the veteran's case was 
subsequently readjudicated in a January 2006 Statement of the 
Case, consistent with the Mayfield line of decisions.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In the present case, such notification was provided in a July 
2006 letter.  

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  

In summary, all relevant facts have been properly developed 
with regard to the veteran's claim, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  Pension and Incarceration

The RO granted entitlement to non-service connected pension 
in April 2000, which was effective from January 2000. 

The veteran was in receipt of pension payments when the RO 
received notice, in February 2005, that he had been 
incarcerated in August 2004, and that he continued to be so 
incarcerated.  In May 2005, the RO notified the veteran that 
payment of his pension benefits would be discontinued, but 
that he was being provided 60 days to submit evidence to show 
why the proposed action should not be taken.  Although he did 
present written argument in July 2005, payment of his pension 
benefits was suspended.

The law specifically provides that no pension shall be paid 
to or for an individual who has been imprisoned in a Federal, 
State, or local penal institution as a result of conviction 
of a felony or misdemeanor for any part of the period 
beginning sixty-one days after the individual's imprisonment 
begins and ending when such individual's imprisonment ends.  
38 U.S.C.A. § 1505(a).

The veteran has argued that he should receive payment of 
pension benefits during his incarceration, because a 
retroactive application of the pension law (U.S.C.A §§ 
1505(a)) violates the Ex Post Facto Clause and the Fourteenth 
and Eighth Amendments of the United States Constitution, as 
indicated on his June 2005 Notice of Disagreement and his 
July 2005 lay statement.  Specifically, he asserts that he 
legally acquired veteran benefit status when he was honorably 
discharged in February 1973 and that because U.S.C.A §§ 
1505(a) was not in effect when he was discharged and acquired 
his status, it should not apply to him.  Although the 
veteran's argument is creative, his logic is misplaced.  
U.S.C.A §§ 1505(a) applies to the date of conviction (not the 
date of acquired veteran status); And, here the veteran was 
convicted in August 2004, which is well within the purview of 
the enactment of the statute.  Therefore, the Board will not 
address the argument of improper retroapplication of the 
pension law given that the issue is nonexistent.

The Board finds that the law, as written by Congress and 
implemented by VA regulation, has been correctly applied in 
the veteran's case.  It appears that there is no possible 
provision to allow a grant of the appeal since the statutory 
and regulatory requirements are shown to preclude receipt of 
pension benefits after conviction and sixty days of 
incarceration in a penal institution.  The legal criteria, 
not the facts, are dispositive of the issue.  The veteran has 
failed to state a claim upon which relief could be granted.  
Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the law and 
not the evidence is dispositive, the appeal to the Board is 
terminated).  Therefore, the Board has no alternative but to 
deny the veteran's appeal.

ORDER

The payment of the veteran's non-service-connected pension 
benefits was properly suspended as a matter of law for the 
period of incarceration; the appeal is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


